UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4696
ISAIAH TRUESDALE,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
               Patrick Michael Duffy, District Judge.
                             (CR-01-10)

                      Submitted: January 27, 2003

                        Decided: April 7, 2003

      Before MICHAEL, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

James W. Smiley IV, LAW OFFICES OF JAMES W. SMILEY IV,
North Charleston, South Carolina, for Appellant. J. Strom Thurmond,
Jr., United States Attorney, Miller W. Shealy, Jr., Assistant United
States Attorney, Charleston, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. TRUESDALE
                              OPINION

PER CURIAM:

   Isaiah Truesdale pled guilty pursuant to a written plea agreement
to conspiracy to launder money, in violation of 18 U.S.C. § 1956(h)
(2000). He was sentenced to fifty-one months imprisonment. He now
appeals, and we affirm.

   Truesdale contends the district court erred in determining his sen-
tence. Legal issues concerning sentences are reviewed de novo and
factual determinations are reviewed for clear error. See United States
v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989). Truesdale contends
the district court erred in overruling his objection to paragraphs 17,
18, and 22 of the Presentence Investigation Report (PSIR). The infor-
mation found in those paragraphs was properly included in the PSIR
pursuant to USSG § 1B1.3(a)(2), because the facts described related
to the same course of conduct as Truesdale’s offense of conviction.
Therefore, we find the district court did not err.

   Truesdale next contends the district court erred in applying a three-
level enhancement pursuant to U.S. Sentencing Guidelines Manual
§ 2S1.1(b)(1) (2000). We have reviewed the record and find no such
error.

   Truesdale conclusorily contends the district court erred in not
applying the safety valve provision of 18 U.S.C. § 3553 and USSG
§ 5C1.2. The safety valve provision is only applicable when the
defendant has been convicted of a federal drug offense. Because
Truesdale was convicted of conspiracy to launder money, not a drug
offense, the district court did not err.

   Accordingly, we affirm Truesdale’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED